Citation Nr: 1426946	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-33 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The appellant had active service from November 1968 to September 1970, the character of which needs to be verified.  

This case comes to the Board of Veterans' Appeals (Board) from a January 2012 rating action by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  In November 2013, the appellant testified during a Board hearing at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  Due to the location of the appellant's residence, jurisdiction over the case resides with the Regional Office (RO) in Nashville, Tennessee.  


REMAND

Prior to a disposition of the appellant's claim for nonservice-connected pension, further development is needed to verify the character of discharge for one of his periods of service.

The appellant has submitted multiple service separation forms.  One shows that he was honorably discharged from a period of service from November 1968 to July 1969.  Another shows that he was honorably discharged for a period of service from July 1969 to December 1969.  A third shows that that he was discharged Under Conditions Other Than Honorable for a period of service from December 1969 to September 1970.  A correction to his separation form shows that his discharge was upgraded to Under Honorable Conditions under the Department of Defense's special discharge review program.  A subsequently issued separation form shows that he was discharged Under Honorable Conditions.  The claims file also contains certification that his discharge was upgraded to Under Honorable Conditions under the Department of Defense's special discharge review program.  

VA regulations provide that, unless a discharge review board established under 10 U.S.C. § 1553 determines on an individual case basis that the discharge would be upgraded, an honorable discharge awarded under the Department of Defense's special discharge review program does not remove any bar to benefits.  38 C.F.R. § 3.12(h)(2) (2013).  While there is no indication that such a determination has been made in this case, as the finding of the character of discharge for the period in question is critical to the appellant's claim, the AOJ should verify the current character of discharge, to include whether such a determination has been made.

Accordingly, the case is REMANDED for the following actions:

1.  Verify the appellant's current character of discharge for service from December 17, 1969, to September 9, 1970, to include whether a discharge review board established under 10 U.S.C. § 1553 determined on an individual case basis that his discharge would be upgraded.

2.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

